Citation Nr: 0018664	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
total right knee replacement; osteoarthritis due to trauma; 
and weakness, collateral and cruciate ligaments; currently 
evaluated as 30 percent disabling. 

2.  Entitlement to service connection for osteoarthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The service-connected right knee disability is manifested 
by pain on motion, limitation of motion on flexion, but is no 
more than moderately disabling.

3.  A left knee disorder is etiologically related to the 
veteran's service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 30 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 5262 (1999).

2.  A left knee disorder is due to a service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991);  38 C.F.R. §3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Recent medical records include private medical records from 
July to November 1996, showing complaints in July 1996 of 
right knee pain after the veteran knelt in his garden, which 
became progressively worse.  The current symptoms in July 
1996 included pain below the patella and anterior right 
thigh.  The veteran reported numbness in the right leg with 
prolonged standing, and weakness of the right leg.  The 
veteran reported that there was no swelling or locking; and 
there was instability and crepitus.  There was increased pain 
of the anterior medial thigh with weight bearing of the right 
leg. 

In a July 1996 statement from J. Lee Leonard, M.D., indicated 
that the veteran had an old nonunion of a patellar fracture 
that probably occurred in service, or it may be just a 
calcification in the patellar tendon mechanism.  The 
statement also noted that the veteran had severe degenerative 
joint disease involving the right knee; and noted a range of 
motion of 10 to 100 degrees in the right knee.  Dr. Lonard 
recommended consideration of a total knee replacement. 

Private medical records show that the veteran underwent a 
total knee replacement of the right knee in August 1996.  The 
diagnosis at that time was degenerative joint disease of the 
right knee.  Private clinical notes show that the right knee 
had a range of motion from 0 to 95 degrees and 0 to 100 
degrees in September 1996.  In November 1996, that knee had a 
full extension and flexion was to 110 degrees, with minimal 
swelling.  The examiner noted that he explained that a 
related scar would become less prominent and start to fade, 
at which time, the knee would feel more normal and the 
swelling would go out.   

The report of a December 1996 VA examination shows that the 
veteran reported complaints of pain in his right knee.  
Objective findings included a midline patella scar 30 cm, one 
half above the knee and one-half below the knee.  On 
examination of the right knee, there was swelling; the right 
knee was 43 cm in circumference compared with 37 cm for the 
left knee.  There was no deformity; and the right knee was 
stable in all directions, with no loose motion or malunion.  
The range of motion of the right knee was from 90 degrees of 
flexion, to extension of 0 degrees; and was with no pain on 
motion.  X-ray examination of the right knee demonstrated 
that there was a prosthetic right knee in good position.  The 
report contains a diagnosis of prosthetic right knee with 
some loss of flexion and considerably swollen, service 
connected.

The report of an October 1997 VA orthopedic examination shows 
that the veteran reported complaints of  "pops and cracks 
and pains all the time."  The report noted that in the right 
knee there was a prosthesis that did not give the veteran 
much trouble.  The veteran reported that he took Flexeril at 
times, which was not much help, but no other medication.  The 
veteran indicated that he had no flare-ups of his joint 
disease; that walking a long distance gave him pain in the 
left knee; and that there were no flare-ups of additional 
limitation of motion or functional impairment.  The veteran 
reported that he did not need crutches, brace, cane, 
corrective shoes or other such devices.  The report noted 
that the veteran underwent surgery in August 1996 in which a 
prosthetic right knee was put in.  The report noted that the 
veteran reported that he had no episodes of discoloration or 
recurrent subluxation.  The report noted that there was no 
inflammatory arthritis.  The veteran was reported to be 
retired.

On physical examination, the range of motion for both left 
and right knees was 90 degrees in flexion and 0 degrees in 
extension.  The report noted that these were both in flexion 
minus 40 degrees from full.  In testing for stability, the 
medial and lateral collateral ligaments in the left knee were 
normal.  The anterior and posterior cruciate ligaments were 
normal.  McMurray's test was positive with grading of both 
the right and left knees, even though the veteran had a right 
prosthesis.  The report noted findings that there was no pain 
on range of motion of either knee.  The report noted that 
there was no limitation of range of motion or joint function 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or weakness or during flare-ups.  
The report noted that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, abnormal movement, guarding of movements 
or other such symptoms.  The report indicated that the only 
gait or functional limitations on standing and walking, was 
that the veteran could not walk very far, not in excess of 
300 feet; and he stated that he could not kneel due to pain.  
No ankylosis was present.  The report indicated no leg length 
discrepancy; and no inflammatory arthritis.  X-ray 
examination showed a prosthesis of the right knee in good 
position; and showed degenerative joint disease and narrow 
medial and lateral compartments of the left knee.  The 
examiner stated that it was his opinion that the left knee 
was aggravated by the veteran's prior right knee prosthesis; 
and even before the veteran had a prosthesis in the right 
knee, he was developing arthritic changes and they were both 
related.  The report contains diagnoses of (1) right 
prosthetic knee in good position; and (2) left knee 
degenerative joint disease, with narrow both lateral and 
medial compartments with meniscus tears and considerable 
disability.

The veteran and his wife gave testimony during a May 2000 
hearing before the undersigned Board Member regarding the 
veteran's claims.  During that hearing the veteran stated 
that he had pain in the right knee, which also became numb 
and manifested swelling when he walked or did exercise.  He 
testified that he could not kneel due to the symptoms, and 
that he had flare-ups in the symptoms of the right knee that 
caused him to be unable to move around without assistance.  
He described symptoms regarding the left knee, stating that 
the left knee would pop when standing and putting weight on 
that knee.

Increased Evaluation for Right Knee Disorder

The appellant asserts that his service-connected right knee 
disability has worsened, thereby warranting a higher 
evaluation.  Generally, claims for increased evaluations are 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds 
that the veteran has presented a well-grounded claim for an 
increased evaluation. 

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected medial meniscus tear 
with traumatic arthritis of the right knee has been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in 
the Schedule for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In reaching its decision, the Board has considered the 
complete history of the veteran's right knee disability as 
well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, where 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Those documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Under Diagnostic Code 5055, a prosthetic replacement of the 
knee joint will be assigned a 100 percent rating for one year 
following implantation of the prosthesis. A prosthetic 
replacement of the knee joint, with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity will be assigned a 60 percent rating.  A 
prosthetic replacement of the knee joint, with intermediate 
degrees of residual weakness, pain or limitation of motion 
will be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  A minimum rating of 30 percent will be assigned for a 
prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Thus pursuant to Diagnostic Code 5055, if there is 
intermediate degrees of residual weakness, pain or limitation 
of motion, rating by analogy is as follows.  Ankylosis of the 
knee, in flexion between 10 degrees and 20 degrees, will be 
assigned a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (1999).  Leg limitation, with extension limited to 
30 degrees, will be assigned a 40 percent rating.  Leg 
limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1999).  Malunion of the tibia and fibula warrants 
a 30 percent evaluation when the disability results in marked 
knee or ankle disability.  Nonunion of the tibia and fibula 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  However, the record shows 
that the veteran currently has a prosthetic replacement of 
the right knee. 

The veteran's right knee disability is currently evaluated as 
30 percent disabling  under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, which provides a minimum evaluation of 30 percent 
for knee replacement (prosthesis).  A higher rating of 60 
percent, under Diagnostic Code 5055 requires chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  Also, with intermediate degrees of 
residual weakness, pain or limitation of motion, a higher 
rating may be attainable by rating by analogy to Diagnostic 
Codes 5256, 5261, or 5262. 

A review of the record does not show a disability picture 
reflective of criteria required to warrant an evaluation in 
excess of 30 percent under Diagnostic Code 5055.  The medical 
evidence does not show that the veteran's service-connected 
right knee disorder manifests chronic residuals consisting of 
severe painful motion or weakness in the right lower 
extremity.  During the most recent VA examination in October 
1997, the examiner noted that there was no pain on range of 
motion; and no limitation of range of motion or joint 
function due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or weakness or during flare-ups.  
The report noted that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, abnormal movement, guarding, or other 
such symptoms.  Thus an increased evaluation under the 
specific criteria of Diagnostic Code 5055 is not warranted.

The Board has also considered whether an increased evaluation 
is warranted under Diagnostic Code 5055 by analogy with 
Diagnostic Codes 5256, 5261, or 5262.  However, there is no 
evidence of ankylosis, leg extension limited to 30 degrees, 
or nonunion of the tibia and fibula with loose motion 
requiring a brace, as to warrant an increase under these 
codes. 

Moreover, there is no evidence of instability to warrant an 
evaluation under Diagnostic Code 5257.  Further, as the 
appellant is currently in receipt of the highest schedular 
evaluation (30 percent) assignable for instability under 
Diagnostic Code 5257, or for limitation of flexion under 
Diagnostic Code 5257; therefore an increased evaluation would 
not be attainable under either of those codes.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, (See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995)), as well as to 38 C.F.R. § 4.59.  
Significantly, however, with respect to Diagnostic Codes 5260 
and 5261, there is no evidence of loss of function during any 
claimed right knee flare-ups.  In fact, although the veteran 
testified recently of flare-ups, he reported at his most 
recent examination in October 1997 that he had no flare-ups 
of additional limitation of motion or functional impairment, 
and that the prosthesis did not give him much trouble.  
Moreover, the examiner made no such findings of any flare-
ups.  Accordingly, these regulations do not provide a basis 
for an increased rating for the veteran's service-connected 
right knee disorder.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  The record 
indicates that the veteran is retired, and there has been no 
showing that service-connected right knee disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  The Board finds that 
the evaluation assigned appropriately takes into account such 
impairment as the veteran has reported.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App.  218, 227 (1995).



Service Connection for a Left Knee Disorder

The veteran essentially maintains that he has a left knee 
disorder secondary to his service-connected right knee 
disorder by aggravation.

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
appellant is found to have presented a claim for service 
connection that is not inherently implausible.  Furthermore, 
after examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
appellant's claim and that no further assistance to him is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a).  Service connection may be granted on a secondary 
basis for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).  Moreover, when aggravation of a non-service 
connected disorder is proximately due to or the result of a 
service-connected condition, the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation is compensable.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In light of all the evidence of record, the Board finds that 
the appellant's left knee disorder is related to service in 
that there is competent evidence of a current left knee 
disorder etiologically related to the service-connected right 
knee disorder.

In this regard, the Board notes that there is no evidence 
that the veteran's left knee disorder is directly related to 
service.  The first competent evidence of a left knee 
disorder is shown in February 1970, when the veteran 
underwent a VA orthopedic examination of both knees.  With 
respect to the left knee, that examination report noted that 
examination of the left knee revealed the ligaments to be 
within normal limits.  There was full range of motion and 
slight crepitation.  An associated X-ray report contains the 
finding of "both knees: hypertrophic osteoarthritic changes 
are noted of the right knee.  No significant abnormality is 
noted on the left."  The report includes an impression of 
osteoarthritis of both knees, more marked on the right.

As noted earlier in this decision, during the October 1997 VA 
examination, X-ray examination showed degenerative joint 
disease and narrow medial and lateral compartments of the 
left knee.  That report contains diagnoses of left knee 
degenerative joint disease, with narrow both lateral and 
medial compartments with meniscus tears and considerable 
disability.  The examiner in that examination stated that it 
was his opinion that the left knee was aggravated by the 
veteran's prior right knee prosthesis; and even before the 
veteran had a prosthesis in the right knee, he was developing 
arthritic changes and they were both related.  

On the basis of the foregoing, particularly the October 1997 
VA examination opinion discussed above, the Board finds that 
the appellant's left knee disability is etiologically related 
to his right knee disorder.  Accordingly, service connection 
for a left knee disability on a secondary basis is warranted.  
38 U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. § 3.310(a).




ORDER

An increased evaluation for a right knee disability is 
denied.

Service connection for a left knee disorder is granted.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

